TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00764-CR





Edwin Deshawn Gordon, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 0931151, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING





PER CURIAM


	This is an appeal from an order revoking probation.  The underlying offense is
possession of a controlled substance, namely:  cocaine.  Appellant has filed an amended motion
to withdraw the appeal.  No decision of this Court has been delivered.  The motion is granted and
the appeal is dismissed.  The original motion to withdraw the appeal is dismissed.  See Tex. R.
App. P. 59(b).



Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Amended Motion

Filed:  May 24, 1995

Do Not Publish